Order filed January 28, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00631-CR
                                   ____________

                   DYLLAN CHANCE GODWIN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1320939


                                     ORDER

      Appellant entered a plea of guilty, without an agreed recommendation on
punishment, to sexual assault of a child. On June 10, 2013, the trial court sentenced
appellant to confinement for five years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a pro se notice of appeal. On
October 14, 2013, the trial court appointed Steven A. Hershkowitz to represent
appellant. Appellant’s brief is due February 3, 2014.
      On January 15, 2014, appellant filed a pro se letter in which he states that he
no longer wishes to pursue his appeal. Texas Rule of Appellate Procedure 42.2(a)
states that appellant and his attorney must sign a motion to dismiss an appeal. See
Tex. R. App. P. 42.2(a). Accordingly, we issue the following order:

      Appellant’s counsel, Steven A. Hershkowitz, is directed to file a response
to this order on or before February 7, 2014, stating whether he joins in appellant’s
pro se request to dismiss his appeal. See Tex. R. App. P. 2 (permitting the court to
suspend a rule’s operation and order a different procedure to expedite a decision or
for other good cause).



                                  PER CURIAM